Title: To Benjamin Franklin from Marie-Julie Rutledge d’Herbigny, 20 May 1783
From: Rutledge d’Herbigny, Marie-Julie
To: Franklin, Benjamin


          
            Most honorable Sir,
            reims ce 20 mai 1783
          
          Give me leave to assure Your Excelence of my Gratitu’d Mr le Comte de Vergennes has
            been So good as to obtain me from his majesty a pension Sur le
              fond des Eccossois tho’ the Some his very Smale I have the Same Obligasion to
            your Excelence, and beg youl Continue me the honnor of your protection, perhaps I am the
            only in france who has the honnor to be related to a member of Your Congress, I beg
            leave to Send you a paquet for Mr Rutledge.
          Give me leave to assure Your Excelence of my gratitu’d wishs for you and your Countrys
            prosperity attachement and Respect.
          I am with respect Most honorable Sir Your most humble and most oblidged Servante
          
            Rutledge
              DHERBIGNY
            
            I beg youl excuse my bad English
            my direction md dherbigny ché. Mr labbe Rutledge chanoine a
                reims
          
        